Case 3:19-mc-00029-GMG Document 1 Filed 08/19/19 Page 1 of 1 PageID #: 1

                                                                                              FILED
                                                                                             AUG 1 9 2019
                            DESIGNATION OF DISTRICT JUDGE                              U.S. DISTRICT COURT.WVND
                           FOR SERVICE ON COURT OF APPEALS                                WHEELING, WV 26Oo




       WHEREAS the business ofthe Court ofAppeals for the Circuit requires the designation and

assignment ofa districtjudge to sit upon the court; now, therefore pursuant to the authority vested in

me by Title 28, United States Code, Section 292(a), I do hereby designate and assign the Honorable

Thomas S. Kleeh, United States District Judge for the Northern District of West Virginia, to sit upon

the Court of Appeals for the Fourth Circuit on Thursday, October 31, 2019, and for such additional

time in advance thereofto prepare or thereafter as may be required to complete unfinished business.




                                        iefJu4eAT
                                                            Fourth Circuit


Dated /Jd.f’c0             ,2019
